This conviction is for a violation of the Dean prohibition law.
Motion to dismiss the appeal is made upon the ground that the recognizance is insufficient, in that it does not comply with the statute. It recites that appellant stands charged with "violation of the liquor law." This is not sufficient under the decisions of this court to describe the offense for which he stands charged, nor does it recite the punishment awarded appellant. It is necessary under the form prescribed by the Legislature that the amount of the punishment be stated in the recognizance.
For the reasons indicated the motion of the Assistant Attorney General must be sustained. The appeal is dismissed.
Dismissed.
                          ON REHEARING.                        January 12, 1921.